DETAILED ACTION
A.	This action is in response to the following communications: Request for Continued Examination filed 1/10/2022.
B.	Claims 81-100 remains pending.  


Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/10/2022 has been entered.
 
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 81-100  is/are rejected under 35 U.S.C. 103 as being unpatentable over Rauschenbach, Tina et al. (US Pub. 2017/0329479 A1), herein referred to as “Rauschenbach”.


As for claims 81 97 and 99, Rauschenbach teaches. A system and corresponding medium of claim 97 and method of claim 99 for rendering static and dynamic data in tablature, the system comprising (fig.11 is computer environment that the system is implemented on):

at least one processor configured to (fig. 11 depicts processor filled device clients):

output a signal for rendering a table containing a plurality of cells, wherein at least a first cell is enabled to contain static data and at least a second cell is enabled to contain dynamic data (fig. 8 depicts examples of cells displaying within a user interface populated with static and dynamic content that can be added to the home user interface of figure 9);

provide access to a menu of values for inclusion in at least the second cell, wherein the menu of values identifies dynamic data values associated with selectable animations (fig.4 depicts status animation that shows changing graphics related to information source it is tied too; par. 65-67);



cause the associated selectable animation in the second cell to dynamically display while the first cell displays static data (fig.10A shows static information that is consistent, like users name that can be associated with other cells that can display dynamic content updates).

Rauschenbach does not specifically teach details about the cells being filled with animation however in the same field of endeavor  Gallo teaches enabling selection of a dynamic data value to specify an associated selectable animation for inclusion in the second cell, wherein the associated selectable animation is associated with the dynamic data value and enabled for user selection, and wherein the animation includes one or more moving elements in a combination of at least one of textual, alphanumerical, symbolic, or graphical data (par. 71-72 Celluralized environments implemented through XML or other means which is composed of tags stored in XML file these tags consists of world data tags and cell data tags; wherein the world data tag includes variables  that derive the environment/world definition within the celluralized environment and in addition to geometric related properties 252-256 also includes instructions for a view to 

As for claim 82, Rauschenbach teaches. The system of claim 81, wherein the associated selectable animation includes moving graphics (par. 47 dynamic content example).

As for claim 83, Rauschenbach teaches. The system of claim 81, wherein the associated selectable animation is dynamic custom text (par. 47 text can be changed in relation to updates to content represented within a cell presented in user interface).

As for claim 84, Rauschenbach teaches. The system of claim 81, wherein the dynamic data is stored in a memory (par. 112 memory of the clients and servers used to store content to be rendered within the user interface).

As for claim 85, Rauschenbach teaches. The system of claim 84, wherein the memory is associated with a remote server (par. 83 example of servers outside of the client device).

As for claim 86, Rauschenbach teaches. The system of claim 84, wherein the memory is associated with a local server on a computing device (par.171 implementations on computer system for a server).



As for claim 88, Rauschenbach teaches. The system of claim 81, wherein the second cell is enabled to simultaneously display the static data together with dynamic data (fig. 9a depicts various different types of content together).

As for claim 89, Rauschenbach teaches. The system of claim 88, wherein the associated selectable animation is dynamically displayed adjacent a display of the static data in the second cell (fig. 9a depicts dynamic content next to static content as previously discussed).



As for claim 91, Rauschenbach teaches.    The system    of claim    90,    wherein    the    action includes a cursor hover (fig. 9B mouse select menu from 9A).

As for claim 92, Rauschenbach teaches.    The system    of claim    83,    wherein    the    dynamic custom text is based on an input, and wherein the input is enabled to cause an update to the menu of values for inclusion in the plurality of cells (fig. 17).

As for claim 93, Rauschenbach teaches. The system of claim 81, wherein the associated selectable animation is a custom graphic (fig. 10A graph displayed in lower left side of user interface as an example).

As for claim 94, Rauschenbach teaches.    The system    of claim    93,    wherein    the    custom graphic is based on an input that enables an update    to the menu    of values for    inclusion in the plurality of cells (par. 57 dynamic update example; “…displays different types of additional information or content. The additional information may include, for example, informative text, numbers, and charts. The displayed tile content may be static or dynamic…”).

As for claim 95, Rauschenbach teaches.    The system    of claim    81,    wherein    the    at least one processor is further configured to enable selective inclusion of static data in some of the plurality of cells and selective inclusion of dynamic data in others of the plurality of cells (fig. 9A shows two types of content; par. 57 teaches that content can be static or dynamic).


As for claim 96, Rauschenbach teaches. The system of claim 81, wherein the at least one processor is further configured to enable designating a column or row as accepting either dynamic data or static data (par.55 example of data into column and rows and par. 57 as content as static or dynamic).


As for claim 98, Rauschenbach teaches. The non-transitory computer readable medium of claim 97, wherein the second cell is enabled to simultaneously display static data together with dynamic data (par.57 example of content to be static or dynamic).

As for claim 100, Rauschenbach teaches. The method of claim 99, wherein the second cell is enabled to simultaneous display static data together with dynamic data (fig. 9a shows different data displayed simultaneously adjacent to each other).

(Note :) 	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)).

Response to Arguments
Applicant’s arguments with respect to claim(s) 81-100 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Inquires
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS AUGUSTINE whose telephone number is (571)270-1056 and fax is 571-270-2056.  The examiner can normally be reached on M-F 8am-5pmpm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




    PNG
    media_image1.png
    213
    564
    media_image1.png
    Greyscale

/NICHOLAS AUGUSTINE/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        January 14, 2022